Citation Nr: 0217421	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection 
for residuals of a head injury, to include headaches.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
November 1949. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which declined to reopen the veteran's claim 
of entitlement to service connection for residuals of right 
and left knee injuries, as well as a scar and residuals of a 
pre-existing skull fracture.  In March 2002, the veteran 
withdrew the issue of whether new and material evidence had 
been submitted to reopen the claim of service connection for 
a right knee disability.  

In a March 1994 rating decision, the RO declined to reopen 
the veteran's claims of service connection for residuals of 
a head injury and a left knee injury.  This was the last 
final rating decision on these issues.  38 U.S.C.A. § 7105.  

Although the veteran initially indicated that he wanted to 
appear before the local hearing board, in March 2002, the 
veteran was afforded an informal conference at the RO, and 
indicated that this satisfied his wish for a local hearing.  

In November 2002, the veteran's representative raised the 
issue of clear and unmistakable error (CUE) in a September 
1955 Board decision.  This issue is referred to the RO for 
appropriate consideration.  










FINDINGS OF FACT

1.  A RO decision in March 1994 declined to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.

2.  The additional evidence regarding residuals of a head 
injury associated with the claims folder since the March 
1994 RO decision is not new evidence as compared to the 
evidence reviewed by the RO in March 1994, but rather, 
cumulative and redundant evidence.

3.  A RO decision in March 1994 declined to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.

4.  The additional evidence regarding the veteran's left 
knee associated with the claims folder since the March 1994 
RO decision is not new evidence as compared to the evidence 
reviewed by the RO in March 1994, but rather, cumulative and 
redundant evidence.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision is final as to the claim 
for service connection for residuals of a head injury. 38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 
3.104(a), 20.302 (2001).

2.  The additional evidence received subsequent to the March 
1994 RO decision which denied the appellant's application to 
reopen his claim for service connection for residuals of a 
head injury, to include headaches, is not new and material, 
and the claim is not reopened. 38 U.S.C.A. § § 5108, 7105 
(c) (West 1991); 38 C.F.R. § 3.156 (2000); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

3.  The RO's March 1994 decision is final as to the claim 
for service connection for a left knee injury. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2001).

4.  The additional evidence received subsequent to the March 
1994 RO decision which denied the appellant's application to 
reopen his claim for service connection for a left knee 
injury is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen for 
headaches in September 1944.  At an examination in November 
1945, it was noted that the veteran had an irregular scar on 
his forehead, which was not symptomatic.  He was also seen 
for headaches in January 1948.  

In April 1947, the veteran dropped a heavy box so that it 
struck a glancing blow on the medial surface of his right 
knee.  Impression was soft tissue injury.  The x-ray was 
negative.  

The veteran was hospitalized for headaches from September 
15, 1949, to September 29, 1949.  A clinical record from 
September 15 provided a provisional diagnosis of headache 
probably related to an old head injury in 1939.  A September 
19 record from when the veteran was discharged from the 20th 
Medical Group Station Hospital provides a diagnosis of 
migraine, severe, cause undetermined.  The veteran was then 
transferred to the Oliver General Hospital.  

On an admission note from September 19, it was noted that 
about 1.5 years prior, the veteran struck his head on the 
wing of a plane which resulted in mild frequent headaches, 
but which did not become severe until the veteran began 
wearing a service cap about a year prior.  Impression was 
headaches, frontal, cause undetermined.  An EEG from 
September 20 provided an impression of an abnormal record 
suggestive of irritation of frontal lobes.  A treatment note 
from September 20 provided an impression of possible post-
concussive headaches.

The final progress note on September 29 indicated that the 
veteran was admitted to the hospital because of a frontal 
headache caused by the wearing of a garrison cap, which 
irritated a scar over the right frontal area.  The veteran 
was to be returned to duty, with the recommendation that he 
be relieved from wearing a garrison cap.    

A final clinical record dated October 10 indicated that the 
veteran's present illness began in 1939, when the veteran 
was involved in an automobile accident in which the veteran 
sustained a depressed comminuted compound fracture of the 
right frontal bone.  The defect was operatively repaired 
with a bone graft and the veteran made a complete functional 
recovery.  The veteran was free of any disability until a 
short time ago, when he was required to wear a garrison cap.  
The pressure of the band about the scar on the forehead 
caused the veteran to have frontal headaches.  The final 
diagnosis was headaches.  It was recommended that the 
veteran be returned to duty with the provision that he be 
relieved from wearing a garrison cap.  

At separation in November 1949, the examiner noted a 
fractured skull and laceration of the forehead, incurred in 
an auto accident in 1939 with no sequelae.  No significant 
abnormalities were noted regarding the veteran's 
extremities.  

In a July 1955 claim, the veteran asserted that he had 
headaches caused by scar from an old fracture in September 
1949.  

The veteran was afforded a VA examination in August 1955.  
It was noted that the veteran originally received head 
injuries in an auto accident in 1939, and that his head was 
again injured in 1949 when it was struck by an airplane 
wing.  It was noted that the veteran was hospitalized for 5 
weeks.  The veteran described headaches all the time.  He 
stated that the scarring on his forehead occurred in 1939 in 
civilian life, due to an old fracture of the anterior 
portion of the skull resulting in considerable deformity.  
Examination showed scarring over the forehead due to 
injuries incurred in civilian life in 1939.  There was a 
pronounced cosmetic deformity and the scars were noted to be 
all due to the injury sustained in civilian life.  Diagnoses 
were history of skull injury in 1949 and cicatrices and 
deformity of forehead, and residuals of an injury to the 
skull in civilian life in 1939.  

In a September 1955 rating decision, the RO denied service 
connection for residuals of a head injury.  The RO 
determined that service connection was not warranted for 
residuals of an injury to the skull which occurred prior to 
service and was not aggravated by service.  

The veteran submitted lay statements from his wife and 
fellow soldiers received in December 1960.  His wife 
attested to the fact that the veteran sustained a head 
injury in late 1948 or early 1949 at Shaw Air Force Base 
while on duty.  She stated that the veteran had not received 
a head injury since his separation from service.  His fellow 
soldiers attested to the fact that the veteran received 
treatment for blackout spells while in service in 1949.  

In December 1960, the RO determined that the veteran's claim 
remained disallowed.  

The veteran submitted duplicate lay statements in January 
1964.  

In February 1964, the RO determined that the evidence that 
the veteran had submitted was insufficient to reopen his 
claim.  

In an October 1981 rating decision, the RO denied the 
veteran's claim of service connection for residuals of an 
injury to the skull and a bruised left knee.  The rating 
decision noted that service medical records showed that the 
veteran dropped a heavy box striking his right knee in April 
1947, but that x-rays showed a normal right knee.  The RO 
determined that the veteran had not submitted any medical 
evidence to establish chronicity of an apparent acute right 
knee condition occurring in service.  

In March 1994, the RO declined to reopen the veteran's claim 
for a head injury and a left knee injury..  Evidence 
submitted subsequent to the denial is summarized below.

In a July 2000 statement, the veteran asserted that in 1948, 
he bumped his head on the wing of an airplane, went to Shaw 
Hospital, and was sent to Oliver General Hospital for 
headaches.  He stated that he could not wear his Garrison 
hat, and was turned down for enlistment.  He wrote that he 
was offered a medical discharge without pension, but took an 
honorable discharge so he could find a job.  He wrote that 
he still had headaches.  He wondered how if he was fit for 
service from 1942 to 1949, he developed migraine headaches 
the last 6 months of service.  He submitted a number of 
duplicate lay statements, duplicate service medical records, 
and duplicate medical records from the 1950s.  

In September 2000, the veteran asserted that he wished to 
reopen his claim for a head injury that occurred in 1949 at 
Shaw Air Force Base.  

In October 2000, the veteran submitted private treatment 
records from 2000, VA medical records from 1999-2000, and a 
medical expense report from 2001.  They do not show 
treatment for residuals of a head injury or a left knee 
disability.  

In June 2001, the veteran submitted a number of duplicate 
service medical records.  He also submitted a number of lay 
statements.  The lay statements attested to the fact that 
the veteran suffered from headaches.  

VA Medical Center treatment records were submitted from 
2000-2001.  They show that the veteran was seen for 
arthritis in his knee joint.  

The veteran was afforded an informal conference in March 
2002.  He and his wife testified that the veteran started 
having headaches in mid-1949 after he bumped his head.  The 
veteran testified that he had a head injury prior to 
entering service, but was found fit for duty.  

In July 2002, the veteran's representative submitted a 
number of duplicate service medical records in July 2002.  
He requested that a medical opinion be obtained to answer 
the question of whether the veteran's headaches were at 
least as likely as not aggravated beyond the natural 
progression by the veteran's military service. 

In August 2002, a VA medical record was submitted from March 
2002 showing that the veteran was treated for headaches.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
to claimants who file a claim for benefits. 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  
In that regard, the RO notified the veteran of the reasons 
for its decision, as well as the laws and regulations 
applicable to his claim.  This information was provided in 
the January 2002 Statement of the Case as well as the May 
2002 Supplemental Statement of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In June 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran 
about the attempts.  Throughout the appeal and in the VCAA 
letter, the veteran has been asked to provide VA with 
information about other evidence that might be available, 
and was told VA would assist him in obtaining additional 
evidence (such as private medical reports and reports from 
federal agencies).  In short, the RO has informed the 
appellant which information and evidence that the appellant 
was to provide to VA and which information and evidence that 
the VA would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  

According to the VCAA regulations, VA will provide a medical 
examination or opinion if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i)).  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim.  Id.  However, the foregoing 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(iii)).  As is 
explained in the decision below, the Board does not find 
that new and material evidence has been presented to reopen 
the veteran's claim for service connection for residuals of 
a head injury and a left knee disability, and as such, a VA 
examination is not required in this case.


Whether the veteran has submitted new and material evidence 
in order to reopen his claim.

As noted above, in March 1994, the RO declined to reopen the 
veteran's claim of service connection for residuals of a 
head injury and a left knee injury.  Under applicable laws 
and VA regulations, this decisions is final, and the 
veteran's claims may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7105 (c) (West 1991); 
38 C.F.R. §§ 3.104 (a), 3.156 (2000).  

As defined by the regulation in effect when the veteran 
filed his application to reopen his claim for residuals of a 
head injury, and for a left knee disability in July 2000, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156 (a) (2000).  There was no 
requirement, however, that in order to reopen a claim, the 
new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the 
history of former section 38 C.F.R. § 3.156 (a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In its guidelines for implementing the VCAA, the VA amended 
the definition of what constitutes new and material 
evidence.  The amended definition of new and material 
evidence applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001) (codified as amended at 
3.156 (a)).  It does not apply to the veteran's claim to 
reopen because the veteran filed it at the RO in July 2000.

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  
As will be explained further below, the evidence added in 
support of the request to reopen the veteran's claim of 
service connection for residuals of a head injury and a left 
knee disability is entirely cumulative and redundant, and, 
therefore, fails to meet the standard for "new" evidence 
under 38 C.F.R. § 3.156.  For this reason, there is no need 
to assess the materiality of the evidence.  Accordingly, the 
changes in law resulting from Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), do not affect the outcome of this decision. 

Regarding the veteran's claim for residuals of a head 
injury, to include headaches, he submitted duplicate service 
medical records, duplicate post-service medical records, and 
duplicate lay statements.  Since these records are 
duplicates, they are determined to be "cumulative and 
redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

He also submitted a March 2002 VA Medical Center treatment 
record which noted an impression of headaches.  However, the 
veteran has repeatedly complained of headaches before he 
submitted his current claim.  For example, he complained of 
headaches at his August 1955 VA examination.  Although the 
March 2002 record is not a duplicate, based on the prior 
complaints of headaches, it is determined to be "cumulative 
and redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

The facts remain as they were back when the veteran's claim 
was originally denied in September 1955.  The veteran 
complains of headaches and residuals from a 1949 injury in 
service.  The evidence shows that the veteran sustained a 
pre-service injury to his head, and in its September 1955 
decision, the RO attributed all of the veteran's symptoms to 
his pre-service injury, and concluded that they were not 
aggravated by the veteran's head injury in service.  Since 
that time, the veteran has not submitted any medical 
evidence asserting that headaches or other residuals were a 
result of the in-service injury and not related to the pre-
service injury.  Rather, he has only submitted the above 
evidence which was determined to be cumulative and 
redundant.  

Regarding the veteran's claim for a left knee disability, 
the evidence associated with the claims folder subsequent to 
the March 1994 RO decision consists of VA treatment records 
from 2000-2001 showing that the veteran was seen for 
arthritis in his knee joint.  However, evidence relating to 
the condition of the veteran's left knee was already of 
record in March 1994 - at the veteran's November 1981 VA 
examination, the examiner noted that the veteran had a 
fairly large Baker's cyst on his knee.  Accordingly, the VA 
treatment records are determined to be "cumulative and 
redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  The claims folder still does 
not contain evidence showing an injury to the left knee in 
service.  

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for 
residuals of a head injury, to include headaches, and a left 
knee disability necessarily falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the veteran's claim must be denied.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of head injury, to 
include headaches, is not reopened, and the appeal is 
denied. 

As new and material evidence has not been presented, the 
claim of service connection for a left knee disability is 
not reopened, and the appeal is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

